Citation Nr: 9919313	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-30 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for atypical dysthymic 
disorder with dissociative episodes and post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from October 1984 to 
December 1986.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that continued the 
veteran's psychiatric disability rating at 50 percent 
disabling.  In November 1998, the RO assigned a 70 percent 
disability rating to the veteran's psychiatric condition.  
The veteran has continued her appeal and it is now before the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  VA physicians have categorized the veteran's mental 
disorder as severe in nature; these same doctors have said 
that as a result of her psychiatric condition, the veteran is 
unemployable.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for atypical 
dysthymic disorder with dissociate episodes and PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 9206 (1996) and 9433 (1998) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her service-connected psychiatric 
condition is underrated and that this disability should be 
rated solely as 100 percent disabling.  The RO has denied her 
claim and the veteran has appealed to the Board for review.  
In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of her claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veteran's psychiatric condition was originally rated 
pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 9204.  While the veteran's claim was pending, 
new rating criteria for psychiatric disorders, including 
atypical dysthymic disorder, became effective.  See 61 
Fed.Reg. 52,695 (1996) (to be codified at 38 C.F.R. Part 4).  
Pursuant to the Court's instructions in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the veteran is entitled to have her 
claim considered under the new criteria, and have the rating 
criteria most favorable to her claim applied. 

There are potentially significant differences under the 
former and current regulations which may affect the type of 
evidence and argument submitted by a claimant.  As the 
claimant has received specific notice of the potential 
applicability of the amended regulations, the application of 
either of the amended regulations will not prejudice the 
veteran.  The Board will therefore apply the criteria most 
beneficial to the veteran.    

The old criteria (under 38 C.F.R. Part 4, Diagnostic Code 
9206) read as follows:

A 100 percent evaluation will be assigned 
when there are active psychotic 
manifestations of such extent, severity, 
depth, persistence or bizarreness as to 
produce total social and industrial 
inadaptability.  A 70 percent evaluation 
is provided when there is lesser 
symptomatology such as to produce severe 
impairment of social and industrial 
adaptability.  When there is considerable 
impairment of social and industrial 
adaptability, a 50 percent evaluation may 
be assigned.  Where there is definite 
impairment of social and industrial 
adaptability, a 30 percent evaluation 
will be assigned.  A 10 percent 
evaluation requires slight impairment of 
social and industrial adaptability, and 
if the manic depressive illness is in 
remission, a noncompensable rating will 
be assigned.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 (1993) was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirements that the Board 
articulate "reasons and bases" for its decision.  38 
U.S.C.A. § 7104(d)(1) (West 1991 & Supp. 1998).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1998).  

The new rating formula used, pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 9433 (1998), is:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

The claims folder contains numerous VA mental status 
examinations along with treatment records for the period 
stemming from 1994 to the present.  Unfortunately, the most 
recent mental health examination, dated June 20, 1997, fails, 
in the Board's opinion, to adequately annotate the veteran's 
mental condition.  That is, that examination reads as 
follows:  

Mental Status Examination: . . . Mood is 
depressed.  Affect is very much blunted 
with little variation in tone, especially 
when talking about her childhood abuse 
and sexual assault in the Navy and at 
times related to the examiner with her 
eyes closed.  At the time of examination, 
there was no evidence of auditory or 
visual hallucination or psychosis.  She 
shows a classical indifferent affect when 
talking about her dissociative episodes.  
Cognition at this time is intact.  She is 
not suicidal or homicidal.  

As can be seen, it is circumspect in describing what symptoms 
from which the veteran is suffering.  It also fails to 
adequately assess the impact of her dysthymic disorder upon 
her social and industrial abilities.  However, VA treatment 
records accomplished prior to that examination, along with 
two Compensation and Pension Psychiatric Examinations provide 
the Board with a clearer picture as to the veteran's mental 
state.  

The first examination report is dated March 24, 1994, and an 
excerpt is provided below:

MENTAL STATUS:  The patient . .  . was 
quite attentive and cooperative 
throughout the interview.  She is alert 
and well oriented, with adequate memory 
for both recent, as well as remote 
events, except for specific periods, 
mentioned in the History.  She did not 
seem to have difficulty with her recall 
and she seemed to show fairly good 
discrimination.  However, she was rather 
vague in her interpretation of proverbs 
and tended to be circumlocutory. . . . 
Her speech shows a tendency towards 
verbosity, with a lot of unnecessary 
digressive qualifications, that made her 
sound rather vague, though not entirely 
incoherent.  Her vocabulary is quite 
extensive and her diction is quite good.  
There were no gross irrational statements 
made, although the patient showed some 
rather unusual beliefs, such as that, if 
her friend would get sick, she would also 
get sick, herself.  She seems to shun 
facing truths that are painful or 
embarrassing, and would rather eliminate 
these from her reality, which suggests 
some kind of paralogical thinking.  
Although the patient expresses feelings 
of being overwhelmed and helpless, as 
well as feeling of being confused, she, 
nonetheless, continues to express her 
determination to be able to return to 
work and be in control of herself.  
Indeed, she is very concerned over losing 
control.  Mood is somewhat depressed.  
Affect is, at times, blunted and, at 
times, rather inappropriate to the ideas 
that are expressed.  Judgement appears to 
be somewhat impaired because of the 
patient's avoidance of accepting painful 
realities.  The patient seems to have 
little insight in to this fact and, thus, 
prefers to forget embarrassing or painful 
things, such as her psychotic behaviors.  
She is still considered competent for VA 
purposes, at the present time.

A global assessment functioning score (GAF) was placed at 45 
with serious symptoms and serious impairment in social and 
occupational functioning, and some impairment in reality 
testing because of her bouts of transient amnesias, 
associated with psychotic behavior.

Fifteen months later, the veteran underwent another VA mental 
examination that produced the following write-up:

MENTAL STATUS: . . .  She sometimes 
appears vague but not grossly 
disorganized and expresses no real 
bizarre ideas.  She still has difficulty 
facing painful realities in her past but 
believes that she is making advances in 
facing up to them in the group.  She says 
that she could not ask any more about the 
terms of the comprehensiveness of her 
present treatment.  She still worries 
over her hysterical bouts when she is 
provoked and also of her bouts of anxiety 
that often lead to periods of amnesia 
during which her husband reports that she 
gets lost and cannot account where she 
has been.  Mood appears to be anxious and 
somewhat depressed.  Affect is very 
labile and, at times, almost 
inappropriate.  Judgment appears to be 
adequate this time and the patient shows 
better insight into her problems. . . 

....

AXIS V	The patient's current level of 
global functioning may be placed at GAF - 
60 with moderate symptoms and moderate 
difficulty in social and occupational 
functioning which is a considerable 
improvement from the last examination.  
However, this patient still has 
difficulty maintaining concentration and 
appropriate work pace as well as 
difficulty relating to other people and 
making decisions or carrying out 
responsibility.

Mental Disorders Exam, June 1, 1995.

A review of the hospital treatment records do show that over 
the years the veteran has been seen for her anxiousness, 
irritability, frustration, and intolerance of others.  Those 
same records reveal an individual with questionable social 
skills and limited opportunities for employment as a result 
of her psychiatric and physical disabilities. 

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Board recognizes the fact that the veteran's various 
complaints and psychiatric examinations are laced with 
physical complaints that have been attributed to her service-
connected gynaecological condition.  However, it the Board's 
opinion that the evidence of record establishes that the 
veteran's psychiatric illness is more disabling than 
currently rated.  Although the examiners have not 
specifically said that the veteran is unemployable solely as 
a result of her mental condition, they have insinuated as 
much.  The various doctors and social workers who have 
treated and counseled the veteran have written that she 
continues to have intrusive thoughts, difficulty maintaining 
concentration, an inability to deal with others - especially 
males, and problems in completing normal taskings.  
Therefore, since indicators of a more severe condition have 
been presented which would establish that the veteran is 
someone who is an impaired, confused, dependent individual, 
and demonstrably unable to obtain or retain employment, a 100 
percent disability evaluation, under either set of criteria 
used, for atypical dysthymic disorder with dissociative 
episodes along with PTSD is warranted.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.7, Part 4, Diagnostic 
Code 9206 (1995) and Diagnostic Code 9433 (1998); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) (". . . the criteria in 38 
C.F.R. § 4.132, DC 9411[,] for a 100% rating are each 
independent bases for granting a 100% rating.").


ORDER

An evaluation of 100 percent for atypical dysthymic disorder 
with dissociative episodes and PTSD is granted, subject to 
the regulations governing the disbursement of monetary 
benefits.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

